Citation Nr: 0010582	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  94-20 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
gunshot wound to the left lower sacral region, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953.  His decorations include the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to an 
increased rating for the residuals of a gunshot wound to the 
left sacral region.

In a March 1994 rating decision, the RO reduced the veteran's 
20 percent disability rating for his residuals of a gunshot 
wound to the right scrotal area to 10 percent.  The veteran 
subsequently submitted a timely Notice of Disagreement 
regarding this reduction.  However, in a signed statement 
submitted in August 1995, the veteran withdrew his Notice of 
Disagreement as to that issue.  In a September 1999 rating 
decision, the RO denied entitlement to an increased rating 
for a gunshot wound to the right scrotal region.  The RO also 
granted service connection for a left hydrocele and assigned 
a 10 percent disability rating.  To the Board's knowledge, 
the veteran has not filed a Notice of Disagreement regarding 
these decisions.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 
20.201, 20.302 (1999).  Thus, these issues are also not 
presently before the Board on appeal. 

In March 1998, the RO notified the veteran for the first time 
that it had denied his claims of entitlement to service 
connection for degenerative changes in the lumbar spine and 
for degenerative joint disease in the left hip in the 
February 1992 rating decision.  The veteran subsequently 
submitted a timely Notice of Disagreement and the RO 
responded by issuing a Statement of the Case.  However, to 
the Board's knowledge, the veteran did not submit a timely 
(VA Form 9) Substantive Appeal with respect to those issues.  
Thus, these issues are not presently before the Board on 
appeal.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 
20.200, 20.202, 20.302, 20.303 (1999).

In October 1997, the veteran presented testimony at a 
personal hearing before an Acting Member of the Board.  
Thereafter, in a February 2000 letter, the Board notified the 
veteran that the Acting Member of the Board before whom he 
had testified in October 1997 was no longer employed by the 
Board and that he had a right to an additional hearing before 
a different member of the Board.  In a signed statement 
submitted in March 2000, the veteran responded that he did 
not desire an additional hearing.


FINDING OF FACT

The veteran's service-connected residuals of gunshot wound to 
the left lower sacral region are currently manifested by a 
retained foreign body in the pelvis, with subjective 
complaints of pain and discomfort, and without objective 
evidence of muscle loss, atrophy, or nerve impairment.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for the residuals of a shell fragment wound to the left lower 
sacral region have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§  4.55, 4.56 and 4.73, Diagnostic Code 
5316 (1996); 38 C.F.R. §§ 4.55, 4.56 and 4.73 Diagnostic Code 
5316 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected residuals of a gunshot wound to the left 
sacral region.  In the interest of clarity, the Board will 
review the law, VA regulations and other authority which may 
be relevant to this claim; then review the factual background 
of this case; and finally proceed to analyze the claim and 
render a decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (1999).  

Governing regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

The veteran is currently service connected for the residuals 
of a gunshot wound to the left sacral region.  Such wounds 
often result in impairment of muscle, bone and/or nerve.  
Through and through wounds and other wounds of the deeper 
structures almost invariably destroy parts of muscle groups. 
See 38 C.F.R. § 4.47 (1999).  Muscle Group damage is 
categorized as slight, moderate, moderately severe and/or 
severe and evaluated accordingly under 38 C.F.R. § 4.56.  
Evaluation of residuals of gunshot wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (1999).  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (1999).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include SIX muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  See 38 C.F.R. § 
4.55(b).  For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined only under the provisions of 38 C.F.R. § 4.25.  See 
38 C.F.R. § 4.55(f).  For compensable muscle groups which are 
in the same anatomical region but do not act on the same 
joint, the evaluation of the most severely injured muscle 
group will be increased one level and used as the combined 
evaluation for the affected muscle groups.  See 38 C.F.R. 
§ 4.55(e).

The rating criteria for muscle group injuries were changed 
effective July 13, 1997, during the pendency of this appeal.  
62 Fed. Reg. No. 106, 30235-30240 (June 3, 1997). [codified 
at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 
38 C.F.R. §§ 4.47-4.54, 4.72 were removed and reserved].  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments also clarify that 
such were not intended as substantive changes.  See 62 Fed. 
Reg No. 106, 3-225-30237.

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5310 through 5312, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 3, 
1997).

Pursuant to Diagnostic Code 5316, Muscle Group XVI refers to 
the muscles of the pelvic girdle group: (1) Psoas; (2); 
illacus; and (3) pectineus.  The function of this muscle 
group is flexion of the hip (1,2,3).  The 10 percent rating 
contemplates a moderate disability of Muscle Group XVI.  A 30 
percent rating contemplates a moderately severe disability of 
Muscle Group XVI.  A 40 percent rating, the highest rating 
assignable under this diagnostic code, contemplates a severe 
disability of Muscle Group XVI.  38 C.F.R. § 4.73, Diagnostic 
Code 5316 (1999); 38 C.F.R. § 4.73, Diagnostic Code 5316 
(1996).

The Court has held that when the regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria which is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  
The Board finds that in this case, 38 C.F.R. §§ 4.55, 4.56, 
4.72, 4.73 and applicable diagnostic codes have not undergone 
any substantive changes.

The evaluation of the same disability under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (1999).  In Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
two separate disability ratings are possible in cases in 
which the veteran has separate and distinct manifestations 
from the same injury.

Factual Background

Service medical records reveal that in November 1952, the 
veteran was accidentally wounded after another soldier's 
carbine discharged.  The veteran sustained a perforating 
wound to the right hand and a penetrating wound to the 
scrotum.  He was evacuated for treatment at a mobile army 
surgical hospital where he was found to have compound 
fractures of the 1st and 2nd metacarpals of the right hand, a 
laceration of the right testicle, hematoma of the perineum, 
and a perforation of the corpus cavernosum.  His wounds were 
debrided and repaired, and his course was noted to be 
uneventful, except for some bleeding the first post-operative 
night.  The veteran was diagnosed with a wound, missile, 
penetrating, right scrotum, with laceration of the right 
testicle, no major nerve or artery involvement.  

The veteran was then evacuated to an Army hospital in Japan, 
where his wounds were found to be healing well, except for a 
small draining of the wound to the scrotum.  A small foreign 
body was subsequently removed from the veteran's scrotum.  X-
rays taken in January 1953 revealed a large, irregularly 
rectangular foreign body, measuring 1.6 by 1.2 cm., lying 
within the curve of the sacrum deep in the pelvis.  In a 
February 1953 clinical note, a physician noted that the 
veteran was being discharged because it had been determined 
that he had fairly good function and that he neither needed 
nor wanted additional surgery.

In April 1953, the veteran was provided with a VA physical 
examination.  The VA examiner observed a scar on the 
veteran's abdomen that appeared to be well healed and causing 
no symptoms.  The veteran was diagnosed with "scars 
secondary to a gunshot wound and shell fragment wounds of the 
right lower leg; skin of the abdomen, right hand and scrotum, 
well-healed, no disability."  X-rays revealed a metallic 
fragment imbedded in the anterior aspect of the left side of 
the lower sacrum.

In a June 1953 rating decision, the RO granted service 
connection for a foreign body in the left lower sacrum, 
residual of a gunshot wound, and assigned a 10 percent 
disability rating under Diagnostic Code 5316.  The RO also 
granted service connection for a gunshot wound to the right 
scrotal region and for scars of the right calf and thigh, and 
assigned 10 percent and 0 percent disability ratings, 
respectively

During a July 1953 VA physical examination, the veteran 
reported no low back symptoms, and the VA examiner 
specifically found that the veteran experienced no residual 
disease or injury in his lumbosacral area.  Neurological 
examination was also negative for any evidence of an 
intervertebral or intraspinal condition.

A January 1955 VA clinical note indicates that the veteran 
complained of severe low back and left-sided hip pain.  He 
indicated that he had experienced occasional pain in his low 
back and left hip since discharge, but no severe pain until 
about six weeks before.  Upon examination, the VA examiner 
found that there was some flattened lumbar lordosis, but no 
limitation of motion in the lumbar spine.  Some scoliosis was 
also noted in the lumbar spine, but further examination of 
the hips, low back, and sacroiliac joints was noted to be 
within normal limits.  X-rays revealed a metallic foreign 
body in the region of the left wing of the sacrum just below 
the sacroiliac joint.  X-rays also revealed transitional 
changes in the left 5th lumbar vertebrae and a questionable 
pars interarticularis defect at L5-S1 on the left but not on 
the right.

During an August 1958 examination, a private physician 
diagnosed the veteran with moderately recurring severe 
recurrent low back strain with disc symptoms.  The physician 
noted that the veteran had sustained a gunshot wound to the 
lower back in service and that he was now experiencing 
recurring low back pain and signs of a herniated disc.

In VA neurological examination conducted in October 1958, a 
VA examiner noted that the veteran was complaining of pain in 
his pelvis and lower back.  The VA examiner noted that the 
veteran did not describe any symptoms consistent with disc 
disease.  Although the VA examiner noted that there was a 
notation by a private physician of record indicating disc 
disease, the VA examiner concluded that there were no 
neurological signs found during physical examination that 
would support such a diagnosis.

During a VA orthopedic examination conducted in October 1958, 
a VA examiner concluded that there was no evidence of any 
orthopedic disability of the back found on examination.  The 
VA examiner further concluded that there was evidence of a 
congenital anomaly in the lumbosacral spine (transitional 
fifth lumbar segment with sacralization) and the retention of 
a metallic foreign body in the lumbar region secondary to his 
penetrating gunshot wound.

In May  1991, the veteran filed a claim of entitlement to an 
increased rating for his service-connected gunshot wound to 
the left lower sacral region.  He contended that this 
disability had become more severe that was contemplated by 
his assigned 10 percent rating.  He also contended that he 
was having problems with his back, which he felt were 
attributable to his service-connected disability.

In September 1991, the veteran was provided with a VA 
orthopedic examination.  He indicated that he had complained 
of left hip pain since his in-service injury, which he 
described as an intermittent, throbbing pain that radiated 
down into his left lower extremity.  The veteran stated that 
the pain had increased in intensity over the last five years 
and that it was always present, with no significant 
exacerbating or relieving factors.  He also stated that he 
experienced periods of numbness and weakness in his lower 
extremity.  The VA examiner noted that there was mild 
tenderness to palpation over the posterior superior aspect of 
the left hip, and that the veteran displayed significant pain 
upon active range of motion.  The VA examiner also noted some 
slightly decreased sensation over the medial aspect of the 
left thigh as well as the lower leg, and that the veteran had 
3/5 motor strength in his left lower extremity versus the 
right.  X-rays taken in September 1991 revealed a bullet 
overlying the left side of the veteran's pelvis.  A smaller 
fragment was also noted overlying the left pubic ramus.  The 
VA radiologist found evidence of degenerative changes of the 
lumbar spine.  The VA examiner diagnosed the veteran with 
degenerative arthritis of the left hip, severely symptomatic.

In the February 1992 rating decision, the RO denied the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected gunshot wound with retained 
foreign bodies of the left lower sacral area.  The RO also 
denied entitlement to service connection for a degenerative 
changes in the lumbar spine and degenerative joint disease in 
the left hip.

In August 1994, the veteran submitted a statement from Dr. 
F.G., one of his private physicians.  Dr. F.G. reported that 
he had treated the veteran for pain in his left buttock and 
pain in the left L5-S1 distribution involving the left leg 
off and on for the past ten years.  Dr. F.G. reported the EMG 
and nerve conduction studies were normal, as was a complete 
neurological examination with neurological consultation.  A 
MRI of the lumbar spine reportedly revealed hypertrophic 
changes in the articular facet joints with lateral recesses 
compromise most marked at the L5-S1 on the left side.  No 
spinal stenosis was found.  Dr. F.G. noted that the veteran's 
suffered an in-service gunshot wound that resulted in a 
bullet becoming lodged in the pelvis.  Dr. F.G. found that 
"it is conceivable to me that this trauma was the initiating 
process which began the process of lumbar spondylosis and 
disk degeneration which was mentioned above."

In August 1994, the veteran also submitted statements from 
several other private physicians.  In a July 1994 letter, Dr. 
R.N. concluded that the veteran experienced chronic low back 
pain with left lumbosacral radiculopathy and that he had 
degenerative arthritis of the left hip, severely symptomatic.  
Dr. R.N. also discussed the veteran's genitourinary problems 
and concluded that "all of [the veteran's] pain is due to 
the injuries he sustained while in service."  In another 
July 1994 letter, Dr. L.W. noted that the veteran had 
experienced pain in his left leg ever since service, but that 
he was able to continue working until his retirement several 
years previously because he spent most of his employment over 
the last 25 years in a supervisory position.  Dr. L.W. 
further noted that the veteran experienced pain down his left 
leg, mostly in his thigh and centered around his left knee.  
Dr. L.W. also discussed the veteran' genitourinary problems 
and concluded that the veteran "has a variety of problems 
that have been aggravated by his gunshot wound."

In August 1995, the veteran was provided with a personal 
hearing at the RO.  His accredited representative asserted 
that a 40 percent evaluation is warranted under either 
38 C.F.R. § 4.71a, Diagnostic Code 5293 or Diagnostic Code 
5294 for the veteran's residuals of a gunshot wound to the 
left lower sacral region.  The veteran testified that he has 
experienced pain in his low back since discharge and that 
this pain radiates down into his left lower extremity.  The 
veteran also indicated that he occasionally used a cane, and 
that he sometimes experienced muscle spasms in his low back.

During the veteran's October 1997 personal hearing, the 
veteran testified that he believed his disability to be 
manifested primarily by pain, which extended from his lower 
back down into his lower extremities, particularly the left 
lower extremity.  He also testified that since his retirement 
ten years before, he has been forced to give up all of his 
activities, including gardening, fishing, and hunting, due to 
the pain.  The veteran's accredited representative testified 
that to attribute all of the veteran's pain in his left hip 
and low back to his degenerative condition would not be fair, 
in light of the medical evidence of record and "with what 
would normally be accepted in medical procedure."

Pursuant to a November 1997 remand by the Board, the veteran 
was provided with a VA orthopedic examination in April 1998.  
The VA examiner found the veteran's left hip and lumbar spine 
both showed relatively good ranges of motion.  The VA 
examiner indicated that there was no tenderness over the 
paraspinous muscles, but that some tenderness was present 
more into the sacral region and extending into the left 
buttock area.  X-rays revealed a bullet fragment projected 
within the left hemipelvis, just inferior to the left 
sacroiliac joint and a tiny metallic foreign body projected 
to the left obturator foramen.  No acute fractures were 
noted, but some minimal degenerative changes were seen 
involving the greater trochanter of both femurs, the 
superolateral margin of the left acetabulum, and in the iliac 
crests.  Degenerative changes were also noted in the 
visualized portions of the lumbar spine.  The VA examiner 
also reviewed MRI [magnetic resonance imaging] and EMG 
[electromyography] studies that were completed in 1994 and 
found that they revealed no abnormalities in nerve function 
or nerve compression.  The veteran was diagnosed with a 
status post gunshot wound to the sacrum with some discomfort 
in the buttock area, the lower back area, and extending into 
the left leg.  The VA examiner concluded that it was hard to 
ascertain whether the left leg pain was associated with some 
irritation of the sacral plexus nerves or some referred pain 
from his left hip arthritis.  The VA examiner noted the 
normal EMG in 1994, but stated that the veteran definitely 
had some discomfort in the sacral area that was associated 
with his gunshot wound that was moderately symptomatic.  

During a February 1999 VA examination, the VA examiner found 
that neurological examination revealed physiologic and 
symmetrical reflexes, and both strength and sensation in the 
lower extremities.  Some increased low back pain was noted, 
with seated straight leg raising to 90 degrees.  Range of 
motion in the lumbar spine was noted to be negligible.  X-ray 
evaluation reportedly revealed multi-level severe spondylosis 
with predominately right-sided upper lumbar involvement and 
left -sided lower lumbar involvement.  X-rays of the hip 
revealed a moderate degree of degenerative changes.  The VA 
examiner concluded that there was no evidence of any left hip 
or lumbar spine injury due to the gunshot wound.  The VA 
examiner determined that the veteran's low back and left hip 
problems were related to "a totality of lifetime 
experiences" and not to any one injury or sequela.  The VA 
examiner further determined that there was no direct 
structural interaction between the bullet fragment itself and 
either the hip joint or lumbar spine.  

In October 1999, the VA examiner who had examined the veteran 
in February 1999 issued a medical opinion in which he 
determined that there had been no evidence in his February 
1999 examination of any weakened motion, excess fatigability, 
or incoordination attributable to the veteran's in-service 
gunshot wound.  The VA examiner further determined that the 
veteran's gunshot wound would not result in any range of 
motion loss or interfere with his ability to perform average 
employment in a civilian occupation.  The VA examiner found 
that there was no multiple atrophy related to the gunshot 
wound, and no indication of any changes or absence of changes 
in the skin that would result from use or disuse to the 
gunshot wound.  The VA examiner concluded that there was no 
evidence of any objective manifestations that would 
demonstrate disuse or functional impairment due to pain 
attributable to the veteran's gunshot wound residuals.

In a March 2000 letter to the Board, the veteran reiterated 
that he experienced pain on a daily basis and noted that two 
of his doctors had indicated that the bullet wound he 
sustained in Korea was the beginning of the pain he currently 
experienced in his lower back and leg.

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for the residuals of a 
gunshot wound to the left sacral region is well grounded 
within the meaning of the statutes and judicial construction.  
See 38 U.S.C.A. § 5107(a) (West 1991).  When a veteran claims 
that he has suffered an increase in disability, or that the 
symptoms of his disability are more severe than is 
contemplated by the currently assigned rating, that claim is 
generally considered well grounded.  Bruce v. West, 
11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In this case, there is 
ample medical and other evidence of record, including several 
reports of recent physical examinations, as will be discussed 
below.  There is no indication that evidence exists which is 
crucial to rendering an informed decision as to this issue 
and which have not been obtained and associated with the 
veteran's claims folder.  The Board believes that the 
evidence already of record is sufficient for it to render an 
informed decision as to this issue and that no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

As noted above, the veteran submitted a letter directly to 
the Board in March 2000 in which he declined an additional 
personal hearing.  The veteran reiterated previous statements 
concerning the pain he was experiencing and also referred to 
evidence in his favor which was already of record.  The 
veteran's letter was not accompanied by waiver of 
consideration by the RO.  The Board does not believe, 
however, that the veteran's letter contains "pertinent 
evidence" which must be referred to the RO for the issuance 
of a Supplemental Statement of the Case.  See 38 C.F.R. 
§ 20.1304 (1999).  In essence, the letter is merely a 
recapitulation of arguments made in the past and does not 
contain any additional pertinent evidence.

Once a well-grounded claim has been established, it is the 
Board's responsibility to evaluate the evidence.  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3 (1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

The veteran is seeking an increased rating for his service-
connected residuals of a gunshot wound to the left lower 
sacral region, with injury to Muscle Group XVI, which are 
currently evaluated as 10 percent disabling for a 
"moderate" injury to Muscle Group XVI under 38 C.F.R. 
§ 4.73, Diagnostic Code 5316.  He essentially contends that 
he has experienced increasing pain in his low back and left 
hip due to his service-connected disability.

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
under both the former and the current schedular criteria.  In 
order to warrant the next highest evaluation for a 
"moderately severe" muscle injury under the applicable 
criteria, the Board notes that the veteran's disability would 
have to be manifested by a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with intermuscular scarring; records of 
consistent complaint of cardinal signs and symptoms of muscle 
disability and, if present, evidence of inability to keep up 
with work requirements; and objective evidence of entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups, indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side and tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

Although the veteran has consistently complained of 
increasing pain in his low back and left hip, the Board finds 
that the objective clinical evidence of record has revealed 
the veteran's service-connected gunshot wound to the left 
lower sacral region to be virtually asymptomatic.  
Specifically, the Board notes that physical examination has 
been repeatedly negative for any evidence of muscle loss or 
neurological impairment in the veteran's low back or left 
lower extremity.  While the Board acknowledges that there is 
ample medical evidence of record which provide objective 
support for the veteran's complaints of increasing pain and 
weakness in his low back and left leg, the Board believes 
that the preponderance of the competent and probative 
evidence of record demonstrates that these symptoms are 
primarily due to the veteran's spondylosis in the lumbar 
spine and degenerative joint disease in the left hip, rather 
than to his service-connected gunshot wound to the left lower 
sacral region.

In reaching this conclusion, the Board found the most 
probative evidence of record to the opinion of the VA 
examiner who conducted the veteran's February 1999 
examination.  After reviewing the veteran's medical history 
and conducting a thorough physical examination, the VA 
examiner concluded that although the veteran suffered from 
spondylosis in his lower back and degenerative joint disease 
in his left hip, there was no evidence of any low back or 
left hip disability related to his service-connected gunshot 
wound.  In support of this conclusion, the VA examiner noted 
that there was no indication of any direct structural 
interaction between the bullet fragment itself an either the 
veteran's hip joint or lumbar spine.  The VA examiner also 
noted that neurological examination had revealed physiologic 
and symmetrical reflexes, and that both strength and 
sensation were present in the lower extremities. The Board 
finds this medical evidence, which specifically addressed 
longstanding contentions of the veteran, to be particularly 
probative.

The Board finds that the conclusions of the February 1999 VA 
examiner are consistent with the reports of the veteran's 
July 1953 and January 1955 VA examinations, which were 
conducted within only a few years of his initial gunshot 
wound injury.  Specifically, the July 1953 VA examiner noted 
that there was no evidence of any injury to the lumbosacral 
area and that neurological examination was negative for any 
evidence of an intervertebral or intraspinal condition.  
Likewise, the January 1955 VA examiner noted that examination 
of the veteran's hips, low back, and sacroiliac joints all 
appeared to be within normal limits.

The Board also finds the February 1999 VA examiner's 
conclusions to be consistent with the veteran's VA 
examinations in both September 1991 and April 1998.  In 
particular, the Board notes that the April 1998 VA examiner 
specifically found that neurological examination of the 
veteran had revealed no abnormalities.  Although the April 
1998 VA examiner determined that some of the veteran's 
symptoms in his low back and left leg were at least in part 
due to his gunshot wound in the left lower sacral region, the 
VA examiner concluded that the residuals of the veteran's 
gunshot wound were only "moderately" symptomatic.  The 
Board notes that the veteran's presently assigned 10 percent 
disability rating already contemplates a moderate degree of 
disability attributable to his gunshot wound.

Furthermore, although the September 1991 VA examiner did note 
some reduced sensation and strength in the veteran's left 
lower extremity, as well as positive crepitus on range of 
motion, the VA examiner's report is negative for any 
conclusions or diagnoses other than that the veteran had 
severely symptomatic degenerative arthritis of the left hip.  
The September 1991 VA examination report is negative for any 
symptoms or diagnosis that were attributed to the veteran's 
gunshot wound to the left lower sacrum.

The Board further finds that the conclusions of the February 
1999 VA examiner are consistent with the August 1994 letter 
from Dr. F.G., who indicated that EMG and nerve conduction 
studies had been completely negative, as was a complete 
neurological examination of the veteran.  Although Dr. F.G. 
indicated that he had treated the veteran for pain his low 
back and left buttock, the physician appeared to indicate 
that these symptoms were related to his lumbar spondylosis 
and degenerative arthritis.

The Board recognizes that Drs. R.N. and L.W. made statements 
to the effect that all of the veteran's symptoms and current 
problems are related to his service-connected gunshot wound 
injuries.  However, the Board notes that these statements 
were submitted by the veteran in support of his claim of 
entitlement to a restoration of 20 percent for his residuals 
of a gunshot wound to the right scrotal region.  
Specifically, the veteran submitted these opinions in regard 
to his concern that his overall disability rating was being 
reduced from 50 percent to 40 percent at that time.  Dr. 
R.N.'s opinion appears to be a blanket statement, referring 
to several of the veteran's current disabilities, including 
urinary incontinence, arthritis of the right hand, and a 
hydrocele, as well as his degenerative arthritis in the right 
hip.  There is no indication in this opinion as to the 
reasons behind Dr. R.N.'s conclusions, particularly with 
regard to the veteran's low back and left hip symptoms.  
Likewise, Dr. L.W. discussed several of the veteran's 
service-connected disabilities, with particular emphasis 
placed upon his claimed residuals of his gunshot wound to his 
right scrotal region.  It is unclear as to what "problems" 
Dr. L.W. is referring to in his statement that the veteran 
"has a variety of problems that have been aggravated by his 
gunshot wound."  Therefore, due to the general and ambiguous 
nature of these statements, the Board finds them to be of 
less probative value than the opinion of the February 1999 VA 
examiner, who conducted his examination solely in regard to 
the veteran's residuals of a gunshot wound to the left lower 
sacral region.

The Board recognizes that x-ray evidence has consistently 
revealed the presence of a retained bullet in the soft tissue 
of the veteran's pelvis.  However, as the February 1999 
examination repot makes clear, there is no medical evidence 
of contact between this fragment and the veteran's hip joint 
or his lumbar spine.  Without further clinical evidence of 
any muscle atrophy, loss of muscle strength, or other muscle 
impairment resulting from these fragments, the Board finds 
that the veteran's service-connected residuals of a shell 
fragment wound to the left lower sacral region remains 
appropriately characterized as a "moderate" muscle injury 
under the applicable criteria.

The Board also recognizes that the veteran's accredited 
representative asserted during the veteran's October 1997 
hearing that to attribute all of the veteran's pain in his 
left hip and low back to his degenerative condition would not 
in his opinion be in accordance "with what would normally be 
accepted in medical procedure."  The representative did not 
elaborate on this statement.  There is no indication in the 
record that the veteran' representative possesses the 
specialized medical knowledge, skill, expertise, training, or 
education so as to render him competent to provide an opinion 
as to the cause of the veteran's claimed symptomatology or to 
comment on "what would normally be accepted in medical 
procedure".  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

In this case, the medical evidence of record has been 
consistently negative for any objective findings of muscle 
loss or nerve impairment in the veteran's low back or left 
lower extremity, and with no significant medical evidence to 
the contrary, the Board finds that the preponderance of the 
evidence is against an increased rating for the veteran's 
service connected residuals of a shell fragment wound to the 
left lower sacral region with injury to Muscle Group XVI. 

In light of Dr. F.G.'s conclusions that the veteran's 
spondylosis and arthritis are related to his gunshot wound 
residuals, the Board has considered whether separate ratings 
are warranted for either the veteran's lumbar spondylosis or 
arthritis of the left hip pursuant to the Court's holding in 
Esteban, 6 Vet. App. at 262.  In Esteban, the Court held that 
two separate disability ratings are possible in cases in 
which the veteran has separate and distinct manifestations 
from the same injury.  However, the Board believes that 
competent evidence of record demonstrates that the veteran's 
lumbar spondylosis and arthritis of the left hip do not 
represent distinct manifestations of the veteran's gunshot 
wound injury, but rather, they represent separate 
disabilities that may or may not have developed secondary to 
the veteran's service-connected residuals of his gunshot 
wound.  As discussed above, the issues of entitlement to 
service connection for degenerative changes in the lumbar 
spine and for degenerative joint disease in the left hip were 
denied by the RO in the February 1992 rating decision.  
Because the veteran the veteran did not submit a timely 
Substantive Appeal with respect to these denials, the Board 
is without jurisdiction to consider these issues.  38 
U.S.C.A. §§ 7105, 7108; 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.303.

The Board notes that in August 1958, a private examiner also 
diagnosed the veteran with lumbosacral strain and signs of a 
herniated disc, and that the physician appeared to be 
asserting that these conditions were related to the veteran's 
in-service gunshot wound to the lower sacral region.  Thus, 
the Board has also considered whether separate ratings are 
warranted for the veteran's residuals of a gunshot wound to 
the left lower sacral region under either Diagnostic Codes 
5293 or 5295. See Esteban, 6 Vet. App. at 262.  However, the 
Board placed more probative weight on the results of the 
veteran's October 1958 VA examinations, in which the VA 
examiners considered the private physician's diagnosis but 
found no evidence of any neurological signs consistent with a 
herniated disc and no evidence of any orthopedic disability 
of the back, with the exception of a possible congenital 
anomaly in the lumbar spine.  The Board notes that the 
findings of the October 1958 VA examiners are supported by a 
VA radiologist report, in which the radiologist noted that x-
rays of the lumbar spine were essentially negative.  
Furthermore, since that time, no further examiners have 
diagnosed the veteran with lumbosacral strain or a herniated 
disc.

In an effort to afford the veteran the highest possible 
disability rating, the Board has considered whether a higher 
alternative rating might be warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5294, which pertains to sacro-iliac 
injury and weakness.  Under Diagnostic Code 5294, a 10 
percent rating is warranted where there is characteristic 
pain on motion; a 20 percent rating is warranted where there 
is muscle spasm on extreme forward bending, unilateral loss 
of lateral spine motion in a standing position; and a 40 
percent rating, the highest available rating under Diagnostic 
Code 5294, requires a sacro-iliac injury and weakness as 
manifested by a listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space, or some of the 
aforementioned with abnormal mobility on forced motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5294.

In this regard, the Board found the most probative evidence 
of record to be the October 1999 medical opinion, in which 
the VA examiner found that the veteran's gunshot wound to the 
left lower sacral region had not resulted in any range of 
motion loss.  The is consistent with the findings of the 
April 1998 VA examiner, who specifically noted that the 
veteran had good range in his low back.  Although the Board 
recognizes that several examiners have noted that the veteran 
experienced painful motion in his lower back, this is already 
contemplated by a 10 percent rating under Diagnostic Code 
5294.  Thus, while osteoarthritis changes have been noted in 
the veteran's lumbar spine, the Board finds that absent some 
additional medical evidence indicating either loss of lateral 
spine motion in a standing position, marked limitation of 
forward bending, muscle spasm on forward bending, or listing 
of the whole spine to opposite side, the preponderance of the 
evidence is against a rating in excess of 10 percent under 
Diagnostic Code 5294.

The Board has carefully considered the provisions of 38 
C.F.R. 4.40 and 4.45 pertaining to the functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination or pain on movement in the review of this 
matter.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Indeed, the Board's November 1997 remand was calculated, in 
part, to obtain information which would enable the Board to 
address the matter.  

In the October 1999 medical opinion which addressed these 
questions, the VA examiner specifically determined that the 
veteran experienced no objective manifestations that would 
demonstrate disuse or functional impairment attributable to 
the veteran's gunshot wound residuals.  The VA examiner 
further determined that the veteran's residuals of a gunshot 
wound to the left lower sacrum did not result in any weakened 
movement, excess fatigability, or incoordination.  As noted 
above, the VA examiner concluded that there was no evidence 
of any left hip or lumbar injury attributable to the 
veteran's service-connected gunshot wound residuals.  The 
Board has been unable to identify evidence to the contrary.  
Thus, there is no basis for an increased evaluation based on 
the provisions of 38 C.F.R. §§ 4.40 or 4.45. 

In summary, and for the reasons and bases stated above, the 
Board finds that the preponderance of the evidence is against 
an increased rating for the veteran's service-connected 
residuals of a gunshot wound to the left lower sacral region.  
Furthermore, the Board notes that it has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4 
as set forth above, and can find no provision upon which to 
assign a higher rating for the veteran's service-connected 
residuals of a gunshot wound to the left lower sacral region.



ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a gunshot wound to the left lower sacral region 
is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
- 23 -


- 1 -


